 


113 HR 492 IH: FFOCUS Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 492 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2013 
Mr. Stutzman (for himself, Mr. Mulvaney, Mr. McClintock, Mr. Westmoreland, Mr. Thornberry, Mr. Nugent, Mr. Woodall, Mr. Pearce, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Reserve Act to remove the mandate on the Board of Governors of the Federal Reserve System and the Federal Open Market Committee to focus on maximum employment. 
 
 
1.Short titleThis Act may be cited as the Focusing the Fed on the Currency of the United States Act of 2013 or the FFOCUS Act of 2013.
2.Removal of dual mandateSection 2A of the Federal Reserve Act (12 U.S.C. 225a) is amended by striking maximum employment, stable prices, and inserting stable prices. 
 
